     Case 8:19-cv-01133-VMC-SPF Document 1 Filed 05/10/19 Page 1 of 8 PageID 1



                                UNITED STATE DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

GHASEM ATASHKHANEH,                                  )
                                                     )
         Plaintiff,                                  )    CASE NO.:
                                                     )
v.                                                   )
                                                     )
SAM’S EAST, INC.,                                    )
                                                     )
        Defendant.                                   )

                             DEFENDANT’S NOTICE OF REMOVAL

         Defendant SAM’S EAST, INC. (“Sam’s East” or “Defendant”), by and through its

undersigned attorneys and pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, respectfully files this

Notice of Removal giving notice it is removing this civil action to the United States District

Court for the Middle District of Florida, Tampa Division. In support of this Notice of Removal,

Defendant states as follows:

I.       PROCEDURAL HISTORY

         1.      On or about March 12, 2019, Plaintiff Ghasem Atashkaneh (“Plaintiff”) filed a

three-count Complaint in the Circuit Court of the Sixth Judicial Circuit in and for Pasco County,

Florida, entitled Ghasem Atashkhaneh v. Sam’s East, Inc., designated Case No. 2019-CA-853

US (the “State Court Action”), wherein he alleges Sam’s East discriminated against him on the

basis of race, national origin and/or age, and retaliated against him for reporting discrimination,

in violation of the Florida Civil Rights Act of 1992 (“FCRA”). 1

         2.      On April 10, 2019, Defendant was served with a Summons and Complaint by

process service. A copy of the Complaint and Summons reflecting service, as well as true and


1
 Paragraph 2 of Plaintiff’s Complaint provides his action is also brought pursuant to the Worker’s Compensation
Law § 440.205 (“WCL”); however, none of Plaintiff’s causes of action appears to be based on the WCL.
  Case 8:19-cv-01133-VMC-SPF Document 1 Filed 05/10/19 Page 2 of 8 PageID 2



legible copies of all other papers on file in the State Court Action are attached hereto as Exhibit

A.

       3.      This Notice of Removal is timely filed pursuant to 28 U.S.C. § 1446(b), within

thirty-days (30) from the date on which the summons was served. No orders have been signed

by the state judge presiding over the State Court Action.

       4.      This case is a civil action that may be removed to this Court pursuant to 28 U.S.C.

§§ 1332, 1441 and 1446 because it is an action between citizens of different states and the

amount in controversy exceeds the sum of $75,000, exclusive of interest and costs.

II.    DIVERSITY OF CITIZENSHIP

       5.      To qualify for diversity jurisdiction, there must be complete diversity between the

parties, which means no plaintiff may be a citizen of the same state as the defendant. See Pease

v. Medtronic, Inc., 6 F. Supp. 2d 1354, 1356 (S.D. Fla. 1998) (citing Tapscott v. MS Dealer

Service Corp., 77 F.3d 1353 (11th Cir. 1996), overruled on other grounds by Cohen v. Office

Depot, 204 F.3d 1069 (11th Cir. 2000)).

       6.      In the Complaint, Plaintiff indicates he resides in Florida. (See Compl. ¶ 4).

Thus, Plaintiff is a citizen of the State of Florida for purposes of 28 U.S.C. § 1332.

       7.      For diversity purposes, a corporation “shall be deemed to be a citizen of every

State and foreign state by which it has been incorporated and of the State or foreign state where it

has its principal place of business.” 28 U.S.C. § 1332(c)(1). Sam’s East is a corporation

organized and existing under the laws of the State of Delaware. Sam’s East therefore is a citizen

of Delaware for diversity purposes. To determine a corporation’s principal place of business,

courts apply the “nerve center” test, which deems the principal place of business to be the state in

which the corporation’s officers direct, control, and coordinate the corporation’s activities. Hertz




                                                  2
 Case 8:19-cv-01133-VMC-SPF Document 1 Filed 05/10/19 Page 3 of 8 PageID 3



Corp. v. Friend, 559 U.S. 77, 92-93 (2010).           A corporation’s principal place of business

normally is the state in which it maintains its main headquarters. Id. The headquarters and

corporate offices of Sam’s East are located in Bentonville, Arkansas, which is where its officers

and directors perform the company’s executive and administrative functions. Plaintiff admits

this in his Complaint. (See Compl. ¶ 6). Thus, Sam’s East principal place of business is

Arkansas, and it is also a citizen of Arkansas for diversity purposes. Based on the foregoing,

Sam’s is a citizen of Delaware and Arkansas for diversity purposes.

       7.      Accordingly, for the purposes of 28 U.S.C. § 1332(a)(1), diversity jurisdiction

exists between Plaintiff (a citizen of Florida) and Defendant (a citizen of Delaware and

Arkansas) at the time of filing this Notice of Removal.

III.   AMOUNT IN CONTROVERSY

       8.      Pursuant to 28 U.S.C. § 1332(a)(1), diversity jurisdiction also requires the amount

in controversy to “exceed the sum or value of $75,000.00.”

       9.      Plaintiff’s Complaint does not include a demand for a specific amount of

damages.

       10.     As such, to assess the amount in controversy, the Court considers the value of the

plaintiff’s claims by estimating the amounts that “will be put at issue during the litigation,” and

not how much plaintiff is ultimately likely to recover. S. Fla. Wellness, Inc. v. Allstate Ins. Co.,

745 F.3d 1312, 1315 (11th Cir. 2014); see also Pretka v. Kolter City Plaza II, Inc., 608 F.3d 744,

751 (11th Cir. 2010) (citation omitted) (explaining that “the plaintiffs’ likelihood of success on

the merits is largely irrelevant to the court’s jurisdiction because the pertinent question is what is

in controversy in the case, not how much the plaintiffs are ultimately likely to recover”). In

conducting its analysis, the Court may rely upon its “judicial experience and common sense,”




                                                  3
 Case 8:19-cv-01133-VMC-SPF Document 1 Filed 05/10/19 Page 4 of 8 PageID 4



rather than a plaintiff’s self-serving representations that the value of his claims is indeterminate.

Roe v. Michelin N. Am., Inc., 613 F.3d 1058, 1064 (11th Cir. 2010).

       11.     A plain reading of Plaintiff’s Complaint, together with the jurisdictional

allegations herein, demonstrates the amount in controversy exceeds the sum of $75,000.00, and

thus, meets the jurisdictional amount required for removal based on diversity. See 28 U.S.C. §

1332(a).

       12.     Specifically, Plaintiff alleges in the Complaint he began working for Defendant

beginning on March 17, 2005. (See Compl. ¶ 8). He alleges in early 2014 Defendant eliminated

his position, among others, and he was then demoted to his original position as Overnight

Supervisor. (See Compl. ¶¶ 11-13). Plaintiff was promoted to Overnight Team Lead, but claims

he was passed over for further promotion. (See Compl. ¶¶ 23-24, 27-29). Plaintiff filed a Charge

of Discrimination with the Equal Employment Opportunity Commission (“EEOC”) in January of

2016 for failure to promote. (See Compl. ¶¶ 30). Following the filing of his charge with the

EEOC, Plaintiff continued to apply for promotions, which he did not receive. (See Compl. ¶ 31).

In December 2016 Plaintiff filed a second EEOC Charge alleging retaliation. (See Compl. ¶ 32).

Plaintiff later received write-ups for violations he believes were discriminatory or retaliatory.

(See Compl. ¶¶ 33-46).

       13.     Based on those alleged facts, Plaintiff is seeking damages for “lost wages,

emotional distress, humiliation, mental anxiety, loss of the enjoyment of life and loss of dignity.”

(See Compl. ¶¶ 50, 59, 67, 78-79 and WHEREFORE paragraphs). In addition, Plaintiff seeks

attorney’s fees and costs, injunctive relief, and punitive damages. (See Compl. ¶¶ 51, 59, 67, 78-

79 and WHEREFORE paragraphs).




                                                 4
 Case 8:19-cv-01133-VMC-SPF Document 1 Filed 05/10/19 Page 5 of 8 PageID 5



       14.     In addition to lost wages (which are difficult to calculate in the present case as

Plaintiff is still employed and does not identify whether there was any pay differential between

his current position and the positions he allegedly applied for), district courts routinely include

compensatory damages in the form of pain and suffering, such as Plaintiff claims in this case, in

the jurisdictional amount. See Estevez-Gonzalez v. Kraft, Inc., 606 F. Supp. 127, 129 (S.D. Fla.

1985) (including unspecified amount of compensatory damages for “physical and mental pain,

physical handicap, impairment of working ability, injuries permanent or continuing in nature,

and medical expenses”); Bartley v. Starwood Hotel & Resorts Worldwide, Inc., No. 07-80637-

CIV, 2007 WL 2774250, at *1 (S.D. Fla. Sept. 24, 2007) (finding complaint “clearly

established” amount in controversy based on general allegations of pain, mental anguish,

scarring, disfigurement, loss of enjoyment of life, medical expenses, etc.). For instance, Judge

Moody of the Middle District included compensatory damages in the range of $5,000-$30,000

under FCRA for purposes of calculating the amount in controversy, when the complaint merely

alleged emotional distress in the nature of “that which would have been experienced by most

individuals suddenly terminated from their jobs for unsavory reasons.” Wineberger, 2015 WL

225760 at *4, aff’d by Wineberger, 672 F. Appx. at 917. Indeed, the Eleventh Circuit has held

objective medical testimony is not necessary to support an award of emotional distress damages

under the FCRA, and plaintiff’s lay testimony concerning the emotional impact of illegal

termination was itself sufficient to support such award. See Munoz, 223 F.3d at 1348 (affirming

jury award of $150,000 for emotional distress caused by illegal termination under FCRA); see

also Bernstein v. Sephora, Div. of DFS Grp. L.P., 182 F. Supp. 2d 1214, 1228 (S.D. Fla. 2002)

(finding compensatory damages of $75,000.00 was maximum recoverable in discrimination case




                                                5
 Case 8:19-cv-01133-VMC-SPF Document 1 Filed 05/10/19 Page 6 of 8 PageID 6



when evidence consisted mainly of plaintiff’s “own rather conclusory testimony about her

general distress”).

       15.     To the extent Plaintiff purports to seek emotional distress damages, $25,000.00

for emotional pain and suffering is a very conservative estimate to include in the amount in

controversy calculation.

       16.     Additionally, punitive damages must also be included in the amount in

controversy, as they are recoverable under FCRA. See Holley Equip. Co. v. Credit All. Corp.,

821 F.2d 1531, 1535 (11th Cir. 1987) (“When determining the jurisdictional amount in

controversy in diversity cases, punitive damages must be considered . . . unless it is apparent to a

legal certainty that such cannot be recovered.”). The maximum punitive damage award allowable

under the FCRA for Plaintiff is $100,000. § 760.11(5), Fla. Stat. Thus, Plaintiff’s request for

punitive damages under the FCRA, alone, satisfies the “amount in controversy” requirement.

Id.; Cowan v. Genesco, Inc., Case No. 3:14-cv-261-J-34JRK, 2014 WL 3417656, at *4 n.7 (M.D.

Fla. July 14, 2014) (“[McDaniel, 568 Fed. Appx. 729, 731] can be read as supporting the

conclusion that a plaintiff's mere request for punitive damages under the FCRA, given the

$100,000 statutory limit, would satisfy the amount in controversy.”)

       17.     Given the facts alleged here, $25,000.00 in punitive damages is a very

conservative estimate of what he could likely recover.

       18.     Adding Plaintiff’s claim for attorneys’ fees, which are recoverable under the

FCRA, to the amount in controversy calculation, there is no question the amount in controversy

easily exceeds $75,000.00. See Penalver, 2012 WL 1317621 at *3 (including reasonable

attorney’s fees in amount of controversy calculation).




                                                 6
 Case 8:19-cv-01133-VMC-SPF Document 1 Filed 05/10/19 Page 7 of 8 PageID 7



       19.     Courts may consider a pre-suit demand letter in determining whether the amount

in controversy requirement is satisfied. Gillinov v. Hillstone Restaurant Group, Inc., 92 F. Supp.

3d 1251, 1254-55 (S.D. Fla. 2015), citing Kilmer v. Stryker Corp., No. 5:14–CV–456–OC–

34PRL, 2014 WL 5454385, at *4 (M.D.Fla. Oct. 27, 2014) (holding pre-suit demand letter,

which specified past medical expenses totaling $72,792.93, combined with claims for permanent

injury, pain and suffering, and past and future economic loss, was sufficient evidence that the

amount in controversy requirement was met); see also La Rocca v. Stahlheber, 676 F.Supp.2d

1347, 1350 (S.D.Fla.2009) (holding amount in controversy requirement was satisfied by

calculations based on pre-suit demand package detailing past and future medical expenses). That

the amount in controversy exceeds $75,000 is admitted by Plaintiff, as he sent a pre-litigation

demand letter in which he demanded settlement for $200,000 inclusive of costs, attorney’s fees

and lost wages. Exhibit B.

       20.     Because the amount in controversy clearly exceeds $75,000.00, exclusive of

interest and costs, and the action is between citizens of different states, the District Court has

original jurisdiction over Plaintiff’s claims under 28 U.S.C. § 1332(a). Thus, this case may be

removed to this Court by Defendant pursuant to 28 U.S.C. §§ 1441 and 1446.

IV.    NOTICE AND TIMELINESS

       21.     Finally, this Notice of Removal has been given to Plaintiff and has been filed with

the Clerk of the Circuit Court of the Sixth Judicial Circuit in and for Pasco County, within thirty

days of the date service was deemed effected and is therefore timely according to 28 U.S.C. §

1446. See Murphy Brothers, Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 354 (1999). A

copy of the Notice of Filing Notice of Removal is attached hereto as Exhibit C.




                                                7
  Case 8:19-cv-01133-VMC-SPF Document 1 Filed 05/10/19 Page 8 of 8 PageID 8



        22.      The required filing fee of $400.00 and an executed civil cover sheet accompany

this Notice.

        WHEREFORE, Defendant SAM’S EAST, INC. respectfully removes this action,

pending in the Sixth Judicial Circuit Court of Pasco County, Florida to the United States District

Court in the Middle District Court of Florida, Tampa Division.

        Dated this 10th day of May, 2019.

                                             Respectfully submitted,

                                             LITTLER MENDELSON, P.C.
                                             111 North Magnolia Avenue
                                             Suite 1250
                                             Orlando, Florida 32801
                                             Telephone: (407) 393-2900
                                             Facsimile: (407) 393-2929

                                      By:    /s/ Kimberly J. Doud
                                             Kimberly J. Doud, Esquire
                                             Florida Bar No.: 523771
                                             Email: kdoud@littler.com

                                             Nancy A. Beyer, Esquire
                                             Florida Bar No.: 59688
                                             Email: nbeyer@littler.com

                                             Attorneys for Defendant

                                   CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 10th day of May, 2019, I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF system which will send a copy via
email to the following: Jason W. Imler, Esquire, Printy & Printy, PA, 3422 West Fletcher
Avenue, Suite A, Tampa, Florida 33618 – email:                  garyjr@printylawfirm.com,
Jason.imler@printylawfirm.com and e-service@printylawfirm.com.


                                             /s/ Kimberly J. Doud
                                             Kimberly J. Doud, Esquire
FIRMWIDE:164329874.1 080000.1376




                                                8
